Citation Nr: 1131014	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  04-11 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for limitation of motion and degenerative changes of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle injury.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1972 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to increased evaluations for cervical spine and right ankle disabilities.  During the pendency of this appeal, the RO issued a September 2004 decision granting an increased, 10 percent evaluation for the Veteran's right ankle disability, effective from October 21, 2002.  The issue of entitlement to TDIU has been inferred based upon prevailing case law and the allegations of the Veteran; it is part and parcel of the increased rating claims.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a September 2006 personal hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

In January 2007, the Board remanded the increased evaluation claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development, including provision of VA examinations.  The Board again remanded the matters, to include consideration of TDIU, in October 2009, for additional development.  The matters have now been returned to the Board.


FINDINGS OF FACT

1.  In connection with his pending claims for increased evaluation, a necessary VA examination was scheduled for the Veteran in May 2011.

2.  Consistent with the normal course of business, the Veteran was notified of the examination at his address of record.

3.  The Veteran failed to report for the scheduled and noticed examination without explanation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for limitation of motion and degenerative changes of the cervical spine have not been met.  38 C.F.R. § 3.655(b).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a right ankle injury have not been met.  38 C.F.R. § 3.655(b).

3.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. § 3.655; Rice  v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These duties are not applicable here, however, as the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

When an examination is deemed necessary for proper adjudication of a claim for increased rating, and the Veteran fails to report for such examination without a showing of good cause, the claim for increased evaluation must be denied as a matter of law.  38 C.F.R. § 3.655(a) and (b).

The current appeals all involve claims for increased evaluation.  Even the TDIU allegation is in this instance inferred in the context of seeking the maximum benefit for the service connected disabilities under all applicable theories of entitlement.  It is not a free-standing, independent claim.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).

Following the Board's October 2009 remand and the related development, the AMC determined that new examination findings were required.  Not only had two years passed since the prior examinations, but the newly obtained evidence indicated potential worsening of the Veteran's service connected neck and ankle disabilities.  Social Security records and VA treatment records showed continued complaints as well as some impact on employment.  Moreover, the AMC determined that the evidence of record did not provide sufficient information regarding the impact of the service connected disabilities on occupational functioning.  An examination was needed to provide such information, to include a medical opinion regarding employability.

The Board agrees that the requested examinations were necessary; current findings were needed, as well as specific, detailed information regarding the Veteran's ability to obtain or retain substantially gainful employment with regard to his service connected disabilities.

VA made multiple efforts to obtain such examination.  After the entry of the initial examination request, it was discovered that the AMC and RO had a mailing address which differed from that noted by the medical center.  The AMC then called the Veteran and confirmed his current address.  The AMC noted the two addresses in a new electronic examination request.  In response to AMC inquiries, the medical center, which is responsible for scheduling the examination and informing the Veteran of the time and place of his appointment, stated that it is the standard business practice to send notification of the examination to both addresses of record to ensure receipt.  There is no evidence that this practice was not followed in this case.  The Veteran is therefore presumed to have received notice of his examination.  Copies of the mailed notices are not required.  "Because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that [a] notice was not mailed."  Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

The veteran failed to report for the necessary scheduled examinations.    A June 2011 supplemental statement of the case informed the Veteran that his failure to report had resulted in the continued denial of his claims.  He has not contacted VA in response, either to explain the failure to report or to request rescheduling.

Accordingly, as a matter of law, increased evaluations for cervical spine and right ankle disabilities, to include consideration of TDIU, are not warranted.


ORDER

An evaluation in excess of 10 percent for limitation of motion and degenerative changes of the cervical spine is denied.

An evaluation in excess of 10 percent for residuals of a right ankle injury is denied.

Entitlement to TDIU due to service connected disabilities is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


